Citation Nr: 1454647	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO. 13-28 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial compensable rating for a bilateral hearing loss disability.

2. Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disability, to include anxiety and depression.

3. Entitlement to a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to April 1956.

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2011 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his September 2013 VA Form 9 substantive appeal to Board, the Veteran requested a hearing before a Veterans' Law Judge traveling to the RO (Travel Board Hearing).  Subsequently, the Veteran submitted a July 2014 correspondence indicating that he had developed physical ailments and requested a change in his hearing date.  Further, in response to a scheduling letter sent by the RO in August 2014, the Veteran responded, indicating that he wished to schedule a video conference hearing due to health problems.  Therefore, the Board finds that a remand to schedule the Veteran for a Video Conference Hearing is required.  See 38 C.F.R. § 20.700 (2014).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Video Conference Hearing with a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




